DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth A. Galletta (Applicant’s Attorney) on 2022 June 16.
The application has been amended as follows:
Replace claims 18, 20, and 34 in their entirety with the following:
18.	A support structure for a rotary regenerative heat exchanger, the support structure comprising:
	an upper section having an upper surface, the upper section comprising an upper ring having a first exterior surface, an upper hub and at least three upper spokes each extending between and secured at respective ends thereof to the upper ring and the upper hub;
	a first rotor assembly support area located substantially axially below an upper axial boundary of the upper ring and the upper spokes of the upper section of the support structure;
	an upper bearing disposed in the first rotor assembly support area;
	a lower section having a lower surface, the lower section configured to be supported by a foundation support system mounted on a foundation, with the lower section being spaced apart from the upper section; and
	a plurality of support members, each of the plurality of support members being fixedly secured, directly or indirectly, to the upper ring and the lower section thereby creating an annular space between the upper ring and the lower section, the annular space being configured to receive compartments of a rotor assembly;
	wherein the upper hub, the upper spokes and the support members cooperate to provide rigidity to the support structure such that the support members cooperate to support and transmit the weight of the upper spokes, the upper ring and the upper hub to the lower section,
wherein the upper surface of the upper section and the lower surface of the lower section are axially spaced apart as defined by the length of each of the plurality of support members.

20.	The support structure of claim 19, in which intermediate the foundation support system and the lower section is provided a plurality of outboard support pads disposed adjacent respective lower ends of one or more of the upright support members and/or a plurality of inboard support pads disposed beneath axially inner end portions of one or more of the lower spokes and/or beneath the lower hub.

34.	A rotary regenerative heat exchanger comprising:
	a support structure of claim 18;
	a rotor assembly rotationally mounted in the support structure;
wherein the support structure comprises at least one of:
(a) foundation support receiving areas configured to receive the foundation support system, substantially all of the foundation support receiving areas being located substantially radially inward of a peripheral circumferential boundary of the support structure; and
(b) a second rotor assembly support area located substantially axially below an upper axial boundary of the upper section of the support structure.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“foundation support system”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 18-38 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763